UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                    April 5, 2006


                                      Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 04-1345                                    Appeal from the United States
                                               District Court for the
UNITED STATES OF AMERICA,                      Northern District of Illinois,
    Plaintiff-Appellee,                        Eastern Division.

      v.                                       No. 03 CR 886

MALCOLM C. GOUGIS,                             Suzanne B. Conlon,
    Defendant-Appellant.                       Judge.


                                     ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the Sentencing Guidelines to advisory status. See
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). The district judge has now
replied that she would today impose the same sentence, knowing of the guidelines’
advisory status.

      Gougis’s sentence of 60 months was near the upper end of the advisory
guidelines range of 51 to 63 months. Gougis did not respond to our invitation to file
a response in this court to the district court’s Paladino remand statement. The
government in its response points out the district judge considered Gougis’s
employment, education, and family history, military service, and mental health and
No. 04-1345                                                                  Page 2

drug abuse problems.

      We do not see any reason why Gougis’s sentence would be deemed
unreasonable in post-Booker practice. The judgment of the district court therefore
is AFFIRMED.